Exhibit 10.1

 



RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is made and entered into as of
November 30, 2014 (the “Effective Date”), by and between Sevion Therapeutics,
Inc., a Delaware corporation (the “Company”) and Joel Brooks (“Executive”).

 

WHEREAS, the Company has determined that it is in the best interests of the
Company to retain Executive; and

 

WHEREAS, the Company and Executive desire to enter into an agreement providing
for the payment of severance benefits to Executive in the event of certain
terminations of Executive’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.                  Qualifying Termination. Upon the occurrence of a Qualifying
Termination (as defined in Section 6 below), Executive shall become eligible to
receive the payments and benefits set forth in Section 2, subject to the
limitations set forth in this Agreement (including, without limitation, Section
4), in addition to any unpaid salary and benefits earned through the effective
date of the Qualifying Termination.

 

2.                  Severance Benefits upon Qualifying Termination.

 

(a)                Base Salary Continuation. In the event of a Qualifying
Termination, Executive will be entitled to a receive an aggregate amount equal
to the Executive’s annual base salary (as in effect on the date of Executive’s
Qualifying Termination) payable in accordance with Section 3 and the regular
payroll practices of the Company from the date of such Qualifying Termination
until December 15, 2015 (the “Severance Period”). During the Severance Period,
the Executive will be available to answer questions from the Company upon
reasonable request and for a reasonable amount of time without additional
consideration other than the severance payments set forth herein.

 

(b)               Health Benefits. Provided Executive and his eligible
dependents elect to continue medical and dental care coverage under the
Company’s group health care plans pursuant to their rights under COBRA (or any
similar state law) following Executive’s Qualifying Termination and subject to
Executive’s compliance with the reimbursement procedures set forth in Section 5,
the Company shall reimburse Executive for the costs Executive incurs to obtain
such continued coverage for the Severance Period beginning on the first day of
the month following Executive’s Qualifying Termination. The number of months of
continued benefit coverage provided to Executive hereunder shall, to the maximum
extent permitted by law, reduce the number of months of continued coverage that
must be made available to Executive and his dependents under COBRA (or any
similar state law).

 

(c)                Option Exercisability. Notwithstanding anything to the
contrary in the applicable award agreement, each of Executive’s options to
acquire stock of the Company shall, to the extent vested and exercisable on the
effective date of the Qualifying Termination, remain exercisable until the
expiration of its maximum option term. Such options awarded to the Executive in
September 2014 and subsequently granted on November 18, 2014 shall become
accelerated and fully vested as a result of a Qualifying Termination, and any
other options to acquire stock of the Company which were awarded or granted that
are not yet vested upon a Qualifying Termination, shall terminate pursuant to
their terms as a result of the Qualifying Termination.

 

 

 



3.                  Payment Timing. Subject to Section 8(f)(ii), the Company
shall make the initial base salary continuation payment under Section 2(a) on
the first regularly scheduled payroll date within the sixty (60)-day period
measured from the date of Executive’s Qualifying Termination on which the
General Release (as defined in Section 4 below) is effective and irrevocable.
However, should such sixty (60)-day period span two taxable years, then the
initial salary continuation payment will be made on the first regularly
scheduled payroll date within the portion of that sixty (60)-day period that
occurs in the second taxable year on which the General Release is effective and
irrevocable. If one or more salary continuation payments are delayed pursuant to
the preceding sentence, the initial salary continuation payment will include all
amounts that otherwise would have been paid to Executive during the period
beginning on the date of Executive’s Qualifying Termination and ending on the
first payment date if no such delay had been imposed. Any remaining salary
continuation payments due under this Agreement will be paid in accordance with
the regular payroll practices of the Company.

 

4.                  Release Requirement. Notwithstanding anything herein to the
contrary, in order to receive any severance payments or benefits pursuant to
this Agreement, Executive must first execute and deliver to the Company, within
twenty-one (21) days (or forty-five (45) days, if such longer period is required
under applicable law) after the effective date of Executive’s Qualifying
Termination, a general settlement and mutual release agreement in such form as
provided by the Company (a “General Release”), and such General Release must
become effective and enforceable in accordance with its terms following the
expiration of any applicable revocation period under federal or state law. If
such General Release is not executed and delivered to the Company within the
applicable twenty-one (21) (or forty-five (45))-day period hereunder or does not
otherwise become effective and enforceable in accordance with its terms, then no
severance benefits will be provided to Executive under this Agreement.

 

5.                  Reimbursement Procedure. In order to obtain reimbursement
for the costs Executive incurs to obtain the continued medical and dental care
coverage provided for under Section 2 (the “Health Insurance Costs”), Executive
must submit appropriate evidence to the Company of each periodic payment within
sixty (60) days after the required payment date for those Health Insurance Costs
and the Company shall reimburse Executive for that payment within thirty (30)
days after receipt of that submission. All such reimbursements shall be subject
to the provisions of Section 8(f)(iii).

 

6.                  Definitions. For purposes of this Agreement, the following
definitions shall be in effect:

 

(a)                Cause. The term “Cause” shall mean any of the following:

 

(i)                 Failure by Executive, other than by reason of disability, to
substantially perform such duties consistent with those reasonably, customary
and lawfully requested, verbally or in writing (including electronic mail), by
the Chief Executive Officer of the Company, within five (5) business days
following Executive’s receipt of written notice of such failure (which notice
shall have been authorized by the Board and shall set forth in reasonable detail
the purported failure to perform and the specific steps to cure such failure,
which shall be consistent with the terms hereof); provided, however, if a
third-party is involved to fulfill such request (for example, the Company’s
accounting firm), such timing is subject to the responsiveness of such third
party;

 



 

 

 

(ii)              Executive’s misappropriation of the Company’s funds or willful
misconduct which results in material damage to the Company; or

 

(iii)             Executive’s conviction of, or plea of nolo contendere to, any
crime constituting a felony under the laws of the United States or any State
thereof, or any crime constituting a misdemeanor under any such law involving
moral turpitude.

 

(b)           Good Reason. The term “Good Reason” shall mean any action by the
Company which results in:

 

(i)               A material diminution of Executive’s position or Executive’s
authority, duties or responsibilities;

 

(ii)              Any reduction in Executive’s annual base salary; or

 

(iii)             A change by the Company in the location at which Executive
performs his principal duties for the Company to a new location that is outside
a radius of 50 miles from Executive’s principal residence and outside a radius
of 50 miles from the location at which Executive previously performed his
principal duties for the Company;

 

provided, that, the foregoing events shall not be deemed to constitute Good
Reason unless Executive shall have notified the Board in writing of the
occurrence of such event(s) within five (5) business days of the initial
existence of the condition and the Board shall have failed to have cured or
remedied such event(s) within five (5) business days of its receipt of such
written notice or which breach the Company shall have failed to begin to attempt
to cure during said five (5) business-day period if the breach is not curable
during the five (5) business-day period. If the event is not cured during the
five (5) business-day period (or the Company shall have failed to begin to
attempt to cure the event during such five (5) business-day period), Executive’s
employment shall terminate on the thirtieth (30th) calendar day following the
date of Executive’s notice to the Board of the event constituting Good Reason,
unless the Board and Executive agree in writing to an extension of Executive’s
termination date.

 

(c)            Qualifying Termination. The term “Qualifying Termination” shall
mean any of the following:

 

(i)                 The Company terminates Executive’s employment without Cause
during the period commencing with the Effective Date and ending on December 15,
2015; or

 

(ii)               Executive voluntarily terminates his employment with the
Company for Good Reason (following the applicable notice and cure period
requirements specified in Section 6(c)) on or after December 1, 2014 until
December 15, 2015; or

 

(iii)             Executive voluntarily terminates his employment with the
Company for any reason after the filing with the U.S. Securities and Exchange
Commission of the Company’s Form 10-Q for the quarter ended March 31, 2015 and
until December 15, 2015.

 



 

 

 

7.                  Executive’s Acknowledgment. By executing this Agreement,
Executive acknowledges and agrees that, as of the Effective Date, the Company
has not experienced a “Change of Control” for purposes of that certain Retention
Policy between the Company and the Executive (the “Retention Policy”).

 

8.                  Miscellaneous Provisions.

 

(a)                Notice. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

(b)               Entire Agreement; Severance Benefits Not Duplicative. As of
the Effective Date, this Agreement shall contain the entire agreement between
the Executive and the Company with respect to severance or termination pay and
will supersede the Retention Policy or any other severance plan, policy, program
or agreement with the Company.

 

(c)                Successors.

 

(i)                 The Company shall require any successor (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. Unless expressly provided otherwise, “Company” as
used herein shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as described above.

 

(ii)               This Agreement and all rights of Executive hereunder shall
inure to the benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

(d)               Taxes. All payments and benefits made pursuant to this
Agreement (including all reimbursements for Health Insurance Costs, to the
extent such reimbursements are treated as taxable wages) will be reported as
taxable wages on a Form W-2 and will be subject to deduction of all required
federal, state, local and foreign withholding taxes and any other employment
taxes the Company may be required to collect or withhold.

 

(e)                No Assignment. Executive’s rights hereunder may not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law, except by will or the laws of descent and distribution. Any
action in violation of this Section 8(e) shall be void.

 

(f)                Internal Revenue Code Section 409A.

 

(i)                 This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), or an exemption thereunder and shall be interpreted, administered and
applied in accordance with such intent. Any payments under this Agreement that
may be excluded from Section 409A pursuant to Treasury Regulation 1.409A-1(b)(4)
(the so-called “short-term deferral exception”) or Treasury Regulation
1.409A-1(b)(9)(iii) (the so-called “involuntary separation pay exception”) shall
be excluded from Section 409A to the maximum extent possible.

 



 

 

 

(ii)               Notwithstanding any provision in this Agreement to the
contrary, no payment or benefit under this Agreement that constitutes an item of
deferred compensation under Section 409A and becomes payable by reason of a
Qualifying Termination will be made to Executive unless such Qualifying
Termination constitutes a “separation from service,” within the meaning of
Section 409A and the Treasury Regulations thereunder. For purposes of this
Agreement, each amount to be paid or benefit to be provided to Executive shall
be treated as a separate identified payment or benefit for purposes of Section
409A. In addition, no payment or benefit that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of Executive’s
separation from service will be made to Executive prior to the earlier of (i)
the first day of the seventh month following the date of such separation from
service or (ii) the date of Executive’s death, if Executive is deemed at the
time of such separation from service to be a specified employee (as determined
in accordance with Section 409A and the Treasury Regulations thereunder) and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this paragraph (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to Executive in a lump sum
on the first day of the seventh month after the date of Executive’s separation
from service or, if earlier, the first day of the month immediately following
the date the Company receives proof of Executive’s death. Any remaining payments
or benefits due under this Agreement will be paid in accordance with the normal
payment dates specified herein.

 

(iii)             Any reimbursements or other in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) all such
reimbursements will be made on or before the last day of the your taxable year
following the taxable year in which Executive incurred such reimbursed expense,
(2) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit, (3) the amount of expenses eligible
for reimbursement, or the in-kind benefits provided, during any taxable year of
Executive will not affect the expenses eligible for reimbursement, or the
in-kind benefits to be provided, in any other taxable year of Executive, and (4)
any reimbursement will be for expenses incurred only during the period of time
specified in this Agreement.

 

(g)               Amendments. This Agreement may not be amended or modified
except by an instrument in writing executed by, or on behalf of, Executive and
the Company.

 

(h)               Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument. Facsimile or other electronic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

(i)                 Choice of Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
New Jersey without regard to the conflicts of laws principles thereof.

 



 

 

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Retention Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

 



EXECUTIVE:     /s/ Joel Brooks Joel Brooks       Sevion therapeutics, Inc.:  
By: /s/ Ronald Martell Name:   Ronald Martell Title: Chief Executive Officer    
   



 

 

 

 

 

 



 

